DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-10, 12-15, 17 and 21-25 are pending and have been examined in this application. 
Claims 1, 12, 14, are currently amended; claims 2, 4-5, 7, 15 and 17 were previously presented; claims 3, 6, 8, 10 and 13 are original; claims 11, 16 and 18-20 are canceled; claims 23-25 are new;
Claims 1-10, 12-15, 17 and 21-25 are rejected herein.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 10/21/2019 and reviewed by the Examiner.
Response to Arguments
Applicant’s arguments with respect to claims 1-10, 12-15, 17 and 21-25 have been considered but are moot because the arguments does not apply to the current rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12-15, 17 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 12 and 24 are indefinite because it is unclear what scope the recitation “corresponds” intends to entail. The Examiner suggest that the term should be amended to “aligned”.
Claim 22 recites the limitation "the portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The recitation of claims 1, 12 and 23 wherein “…force exerted by the one or more magnets on a support surface…” renders the claim indefinite because it is unclear whether the support surface is functionally recited or a positively require structure of the claimed invention. Assuming that the support surface is functionally recited, the Examiner notes that it is improper to seek to define claimed structure based on some unclaimed element. In this case, the boundaries of the claim cannot be properly ascertain because one would not know whether their invention infringed the instant claim until someone else later added the support surface. Accordingly, storage system itself must be defined by its structural elements instead of relying upon a comparison with an unascertained element. If the Applicant intend to claim the support surface, the Examiner suggests that the claims should be amended to recite that the system comprises a support surface.
Dependent claims 2-10, 13-15, 17, 21, 24 and 25 are rejected based their respective dependencies.
Appropriate correction/explanation is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 9, 12-13, 17 and 21-25 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Sunatori (U.S. Pat. Pub. No. 7748569 B2).
Regarding claim 1, Sunatori teaches a storage system, comprising:
a rim assembly (Sunatori; 2-2) configured for attachment to a container to form a container assembly, wherein the rim assembly defines an upper aperture (Sunatori; S1 or S2 see annotated figure below) and a lower aperture (Sunatori; S3 see annotated figure below), wherein the upper aperture has a diameter that substantially corresponds with (Sunatori; opening defined by the threaded portion of 2-1) of the container to which the rim assembly is configured to attach, and wherein the lower aperture is configured to receive an upper end of the container to which the rim assembly is configured to attach; and
one or more magnets (Sunatori; 2-6) positioned in the container assembly, wherein an effective magnetic force exerted by the one or more magnets on a support surface (Sunatori; 1-0) from which the container assembly is suspended is varied by adjusting a distance between the support surface and the one or more magnets [capable/inherent].

    PNG
    media_image1.png
    758
    566
    media_image1.png
    Greyscale

Regarding claim 7, Sunatori teaches the rim assembly further comprises:
a channel (Sunatori; channel receiving 2-6) that is configured to receive the one or more magnets (Sunatori; 2-6).
Regarding claim 9, Sunatori teaches the rim assembly (Sunatori; 2-2) further comprises: a seal rib (Sunatori; rib of 2-2 and seal as specified Col. 3; lines 30-35) that extends from a top surface of the rim assembly such that the container is sealed from an external environment upon interaction with the support surface.
Regarding claim 12, Sunatori teaches a storage system, comprising:
a container (Sunatori; 2-1);
a rim assembly (Sunatori; 2-2) coupled to the container to form a container assembly, wherein the rim assembly comprises a first portion (Sunatori; threaded portion of 2-2 or 2-3) that engages with the container and a second portion (Sunatori; 4-0) that engages with the first portion, and wherein the second portion of the rim assembly defines an aperture (Sunatori; S3 see annotated figure above) having a diameter that substantially corresponds with a diameter of an opening (Sunatori; opening defined by the threaded portion of 2-1) of the container; and
(Sunatori; 2-6) positioned in the container assembly, wherein an effective magnetic force exerted by the one or more magnets on a support surface from which the container assembly is suspended is varied by adjusting a distance between the support surface and the one or more magnets.
Regarding claim 13, Sunatori teaches the one or more magnets (Sunatori; 2-6) are positioned in the first portion (Sunatori; 2-3) of the rim assembly.
Regarding claim 17, Sunatori teaches the rim assembly is provided with an aperture (Sunatori; aperture of 4-0) having a leveling edge.
Regarding claim 21, Sunatori teaches the first portion (Sunatori; threaded portion of 2-2 or 2-3) and the second portion (Sunatori; 4-0) are movable relative to one another.
Regarding claim 22, Sunatori teaches the portion (threaded portion of 2-2) of the rim assembly that defines the lower aperture extends around the upper end of the container (Sunatori; 2-1).
Regarding claim 23, Sunatori teaches a storage system, comprising:
a container (Sunatori; 2-1);
a rim (Sunatori; rim of 2-2) assembly coupled to the container to form a container assembly, wherein the rim assembly comprises a first portion (Sunatori; portion threaded of 2-2) that engages with the container and a second portion (Sunatori; upper portion of 2-2) that engages with the first portion, wherein the rim assembly is provided with an aperture (Sunatori; aperture of 4-0) having a leveling edge; and
one or more magnets (Sunatori; 2-6) positioned in the container assembly, wherein an effective magnetic force exerted by the one or more magnets on a support surface from which the container assembly is suspended is varied by adjusting a distance between the support surface and the one or more magnets (capable).
Regarding claim 24, Sunatori teaches the aperture (Sunatori; aperture of 4-0) of the rim assembly has a diameter that substantially corresponds with a diameter of an opening (Sunatori; opening defined by the threaded portion of 2-1) of the container.
Regarding claim 25, Sunatori teaches the first portion (Sunatori; portion threaded of 2-2) and the second portion (Sunatori; upper portion of 2-2) are movable relative to one another.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sunatori (U.S. Pat. Pub. No. 7748569 B2).
Regarding claims 10 and 11, Sunatori teaches the seal rib is made of a low-friction material. Sunatori teaches the seal rib as noted above. However, Sunatori does not explicitly teach the seal rib is made of a low friction material.
.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sunatori (U.S. Pat. Pub. No. 7748569 B2) in view of Reinholdt (U.S. Pat. Pub. No. 20010052300 A1).
Regarding claim 14, Sunatori teaches the one or more magnets (Sunatori; 2-6). However, Sunatori does not explicitly teach the plurality of magnets.
Reinholdt teaches a plurality of magnets (Reinholdt; 10) are spaced generally equidistant about the first portion.
Sunatori and Reinholdt are analogous because they are from the same field of endeavor or a similar problem solving area e.g. providing a structure for supporting an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Sunatori having the plurality of magnets arranged at equidistance. The motivation would have been to provide appropriate strength during the retention. Additionally, it would have been the obvious matter of design choice. Therefore, it would have been obvious to modify Sunatori as specified in claim 14.
Allowable Subject Matter
Claim 2-6 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631